 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    LARRY CHARLES CLEVELAND,                Case No. 2:15-cv-01399-DSF (GJS)
12                 Plaintiff
13           v.                                JUDGMENT
14    LOS ANGELES COUNTY
      SHERIFF’S DEPARTMENT, et al.,
15
                   Defendants.
16
17
18      Pursuant to the Order Accepting Findings and Recommendation of the United
19   States Magistrate Judge,
20      IT IS HEREBY ADJUDGED THAT the above-captioned action is dismissed
21   without prejudice.
22
23   DATED: June 26, 2019
24                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
